              Case 2:16-cv-01106-JCC Document 211 Filed 12/11/19 Page 1 of 6




                                                                 The Honorable John C. Coughenour
1
                                                                  The Honorable Mary Alice Theiler
2

3

4

5

6

7                               UNITED STATES DISTRICT COURT
8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
9
     ROBERT JOHN PRESTON,
10                                                       Case No. 2:16-cv-01106-JCC-MAT
11
                           Plaintiff,
            v.                                           DEFENDANTS’ OBJECTIONS TO
12                                                       REPORT & RECOMMENDATIONS
     RYAN BOYER and SNOHOMISH COUNTY,
13                                                       NOTED FOR CONSIDERATION:
                           Defendants.                   Friday, December 27, 2019
14

15
                                          I. INTRODUCTION
16
            On November 27, 2019, Magistrate Judge Mary Alice Theiler entered a Report and
17

18   Recommendation regarding Defendant Snohomish County’s motion for summary judgment on

19   Plaintiff’s state law claims of negligent hiring and negligent supervision. Dkt. #208. Magistrate
20
     Theiler recommended denial of summary judgment on both the negligent hiring and the negligent
21
     supervision claims. The County now files its objections.
22
                                            II. OBJECTIONS
23

24   A.     The County Objects to the Court’s Denial of Defendant’s Motion for Summary
            Judgment as to Plaintiff’s Negligent Retention claim.
25
            The County does not object to the recommendation denying the summary judgment as to
26
     the negligent hiring but does as to the negligent retention claim. Under Washington law, the
27
                                                                            SNOHOMISH COUNTY
     DEFENDANTS’ OBJECTION TO REPORT & RECOMMENDATIONS - 1        PROSECUTING ATTORNEY - CIVIL DIVISION
     C16-1106-JCC-MAT                                                 Robert Drewel Bldg., 8th Floor, M/S 504
                                                                               3000 Rockefeller Ave
                                                                      EVERETT, WASHINGTON 98201-4060
                                                                        (425)388-6330/FAX: (425)388-6333
               Case 2:16-cv-01106-JCC Document 211 Filed 12/11/19 Page 2 of 6




     claims of negligent hiring and negligent retention are two separate and distinct claims. In
1

2    Anderson v. Soap Lake School District, 191 Wn.2d 343, 356 423 P.3d 197, 206 (2018), the court

3    adopted a test for negligent hiring and for negligent retention of an employee:
4
              We now adopt the test used by the Court of Appeals: to hold an employer liable
5
              for negligently hiring or retaining an employee who is incompetent or unfit, a
              plaintiff must show that the employer had knowledge of the employee’s unfitness
6             or failed to exercise reasonable care to discover unfitness before hiring or retaining
              the employee.
7

8
     The court went on to explain the difference between the two claims: “The difference between

9    negligent hiring and negligent retention is timing…. Negligent hiring occurs at the time of hiring,
10   while negligent retention occurs during the course of employment.” Id (citation omitted). In
11
     other words, under Washington law, a negligent retention claim requires proof of something that
12
     occurred during the course of the employee’s employment that would support a reasonable
13
     inference that the employer knew or should have known that the employee was incompetent or
14

15   unfit.

16            The court’s analysis in Soap Lake further demonstrated that negligent hiring and negligent
17
     retention are two separate and distinct claims. The court first addressed the negligent hiring claim
18
     and found that plaintiff failed to produce evidence to support that claim. 191 Wn.2d at 206-207;
19
     423 P.3d at 356-358. The court then addressed the negligent retention claim. Plaintiff argued
20

21   that, after the employee was hired, he violated school policies regarding students and alcohol, but

22   plaintiff presented no evidence that the school system knew or should have known that employee
23
     had done so. In the case at bar, the Plaintiff presented no evidence of anything that occurred after
24
     Snohomish County hired Sergeant Boyer in January, 2012, to the date of the incident with
25
     Plaintiff Preston in July, 2014, that would support an inference that Sergeant Boyer was not
26

27
                                                                                SNOHOMISH COUNTY
     DEFENDANTS’ OBJECTION TO REPORT & RECOMMENDATIONS - 2            PROSECUTING ATTORNEY - CIVIL DIVISION
     C16-1106-JCC-MAT                                                     Robert Drewel Bldg., 8th Floor, M/S 504
                                                                                   3000 Rockefeller Ave
                                                                          EVERETT, WASHINGTON 98201-4060
                                                                            (425)388-6330/FAX: (425)388-6333
              Case 2:16-cv-01106-JCC Document 211 Filed 12/11/19 Page 3 of 6




     performing his duties as a Snohomish County deputy sheriff in an exemplary manner. There was
1

2    no evidence of anything Sergeant Boyer did as an employee of Snohomish County that showed

3    he was unfit or incompetent. Plaintiff, likewise, produced no evidence of any malfeasance on the
4
     part of Sergeant Boyer while he worked as a police officer for the City of Snohomish from 2007-
5
     2011. The Report and Recommendation summarized all of the conduct that created an issue of
6
     fact with regard to the negligent hiring claim, which all occurred well before Sergeant Boyer’s
7

8
     employment as a police officer in 2007, but identified no behavior during Sergeant Boyer’s

9    employment that would support a negligent retention claim. For that reason, Defendant objects
10   to the recommendation to deny summary judgment on the negligent retention claim, and requests
11
     that summary judgment be granted on that claim.
12
     B.     The County Objects to the Statement Regarding Proximate Causation Set Forth in
13          the Report and Recommendation.
14
            The Report and Recommendation states that “Because there is no dispute that Sgt. Boyer
15
     caused Plaintiff’s injuries during the July, 2014, incident, causation is readily satisfied.” Dkt.
16
     #208 at pg. 17, lns. 9-10. The County objects to this statement to the extent it is construed to
17

18   determine causation on Plaintiff’s negligence claims as a matter of law. The County’s concern is

19   that Plaintiff might rely upon this statement at trial to argue for an instruction that he has
20
     established proximate cause. If so, that would be contrary to state law.
21
            First, under RCW 4.22.005, “In an action based on fault to recover damages for injury…to
22
     a person…any contributory fault chargeable to the claimant diminishes proportionately the
23

24   amount awarded…but does not bar recovery.” The County alleged contributory fault as a defense.

25   Dkt. #136 at 7. Plaintiff did not move for summary judgment on that affirmative defense.
26
     Moreover, there is abundant evidence of Plaintiff Preston’s contributory fault. If Mr. Preston had
27
                                                                             SNOHOMISH COUNTY
     DEFENDANTS’ OBJECTION TO REPORT & RECOMMENDATIONS - 3         PROSECUTING ATTORNEY - CIVIL DIVISION
     C16-1106-JCC-MAT                                                  Robert Drewel Bldg., 8th Floor, M/S 504
                                                                                3000 Rockefeller Ave
                                                                       EVERETT, WASHINGTON 98201-4060
                                                                         (425)388-6330/FAX: (425)388-6333
              Case 2:16-cv-01106-JCC Document 211 Filed 12/11/19 Page 4 of 6




     not resisted arrest and attempted to flee, then there would not have been a physical altercation
1

2    between him and Sergeant Boyer.

3           Second, the questions of proximate cause in fact in a negligent hiring case is an issue for
4
     the trier of fact. Rucshner v. ADT Security Systems, Inc., 149 Wn.App. 665, 686, 204 P.3d 271,
5
     281-2 (2007). The citation to Carlsen v. The Wackenhut Corporation, 73 Wn.App. 247, 868 P.2d
6
     882 (1994) in the Report and Recommendation is misplaced. Dkt. #208 at 17. In Wackenhut
7

8
     Corporation, the court reversed summary judgment in favor of the employer and remanding the

9    case for trial. It reasoned that if the employer had done a background check, it could have learned
10   that person it hired had a prior criminal record. The numerous gaps and apparent inaccuracies in
11
     the employee’s application would have prompted a reasonable employer to further investigate. A
12
     mere two months after the employee was hired, he sexually assaulted a 16-year-old girl. The
13
     plaintiff met the burden of establishing issues of fact on her negligent hiring. There did not appear
14

15   to be any evidence that would support a contributory fault defense and the case contains no

16   discussion of that affirmative defense. In sum, the facts of that case are not analogous to this
17
     case, and it does not support a rule that cause in fact is established as a matter of law when the
18
     employee allegedly negligently hired is involved in an incident with a plaintiff that results in
19
     injury. To the extent the Report and Recommendation can be construed to make such a finding,
20

21   this Court should clarify that causation remains an issue of fact to be decided by the jury.

22   //
23
     //
24
     //
25
     //
26

27
                                                                               SNOHOMISH COUNTY
     DEFENDANTS’ OBJECTION TO REPORT & RECOMMENDATIONS - 4           PROSECUTING ATTORNEY - CIVIL DIVISION
     C16-1106-JCC-MAT                                                    Robert Drewel Bldg., 8th Floor, M/S 504
                                                                                  3000 Rockefeller Ave
                                                                         EVERETT, WASHINGTON 98201-4060
                                                                           (425)388-6330/FAX: (425)388-6333
              Case 2:16-cv-01106-JCC Document 211 Filed 12/11/19 Page 5 of 6




                                           III. CONCLUSION
1

2           Defendant Snohomish County respectfully requests that the Court sustain its objections to

3    the Report and Recommendation and grant the relief requested above.
4
            DATED this 11th day of December, 2019.
5
                                       ADAM CORNELL
6                                      Snohomish County Prosecuting Attorney
7                                       s/ Joseph B. Genster
8
                                       JOSEPH B. GENSTER, WSBA No. 14968
                                       Deputy Prosecuting Attorney
9                                      Snohomish County Prosecuting Attorney – Civil Division
                                       3000 Rockefeller Ave., M/S 504
10                                     Everett, Washington 98201
11
                                       Phone: (425) 388-6330 / Fax: (425) 388-6333
                                       Joseph.Genster@co.snohomish.wa.us
12                                     Attorney for Defendants

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                           SNOHOMISH COUNTY
     DEFENDANTS’ OBJECTION TO REPORT & RECOMMENDATIONS - 5       PROSECUTING ATTORNEY - CIVIL DIVISION
     C16-1106-JCC-MAT                                                Robert Drewel Bldg., 8th Floor, M/S 504
                                                                              3000 Rockefeller Ave
                                                                     EVERETT, WASHINGTON 98201-4060
                                                                       (425)388-6330/FAX: (425)388-6333
Case 2:16-cv-01106-JCC Document 211 Filed 12/11/19 Page 6 of 6
